Title: To Thomas Jefferson from Benjamin Waterhouse, 16 November 1807
From: Waterhouse, Benjamin
To: Jefferson, Thomas


                        
                            Sir
                            
                            Cambridge Novr. 16th 1807
                        
                        When the marine-hospital was about to be established in my neighbourhood in the year 1803, I wrote to the
                            President of the United States and solicited his consideration of my appointment to it, which I said, I should be glad of,
                            provided the President did not see other plans & fitter persons for that place. Dr Charles Jarvase who was an
                            older man & a better physician was appointed to it: night before last he died, after having done the duties of his
                            station with great faithfulness & humanity. I am therefore induced again to ask for that appointment, if the
                            President & the Secretary of the Treasury find that I am qualified for the place. I would just beg leave to
                            mention, that there is no person in this quarter who has had more experience in Marine hospitals than myself. Few
                            physicians have had more to do with marine patients than myself—It is in many respects more suited to my literary
                            arrangements & my office as a Profr. of Medicine, than private practice.
                        It is well known in this quarter, that I have sacrificed my private practice to the
                                public object of vaccination, & that I have, never been able, with all my well known
                            economy to lay up a single cent from the profits of the new inoculation. I have been more covetous, perhaps, of fame than
                            money, so that others, even my own pupils have been enriched by my labours. Were this not the case, I should hardly wish
                            for the labour of this hospital duty to add to my slender income.
                        When our army marched into Canada under Arnold they were in fact destroyed by the small-pox. The cruel
                            devastation of this disease destroyed in the first instance its energy; and it never recovered it. Should an army now
                            enter that country, they may proceed without fear of this terrible plague. If through my exertions, the benign remedy for
                            this loathsome disease has been expedited in its course full a dozen years sooner than it otherwise would, by which a
                            number of lives, equal to a small army, have been already saved to our country,—if this has been the case, may I not ask,
                            with a good face this small favour from My country, when Jenner, (who laboured less than I have) has received such a princely fortune from his? Or is it only in
                            Republics that a public benefactor must be abused & starved?—The treatment I have met with in this quarter,
                            especially from a certain Junto, who controuls every thing, extort these expressions from me, which
                            I hope you will excuse, and that you will believe me to be with the profoundest respect
                        your humble Servt.
                        
                            Benjn. Waterhouse
                            
                        
                    